DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities: line 3 recites “of includes” which is grammatically incorrect and should be changed to “.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 6; claim 7, line 9 recites “the regular part” which lacks antecedent basis because “a regular polygonal reflective surface” was recited earlier in the claims. 
Claim 5, line 10; claim 7, line 13 recites “the incident light”; claim 6, line 3; claim 8, line 3; claim 9, line 3 recites “the width”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-9 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Kuge (US 2014/0036331).
With respect to the limitations of claim 5, Kuge teaches a light guide device, comprising: a first light guide part (Figs 1, 3, lens 61, prism 62, first turn-around mirror 63, second turn-around mirror 64, 0067) reflecting and guiding light emitted from a light source (laser oscillator 31, 0054); a polygon mirror (light projector 65, polygon mirror 70, 0069, 0070, 0071) configured to be rotatable and including a plurality of reflective parts (0072), the reflective parts being arranged to form a regular polygonal reflective surface when viewed in a rotation axis direction (0072), the polygon mirror reflecting the light guided by the first light guide part by the regular part while rotating (Fig 3, 0071, 0072); and a second light guide part (light reflector 66, 0068) reflecting the light reflected by the reflective part of the polygon mirror and guiding the light so that the light is irradiated to an irradiation target (Figs 1, 7, work 5, machining lines 52, 0053, 0055) at each of the reflective parts (0076, 0077), the reflective part of the polygon mirror is configured to reflect the incident light so that the optical axis of the incident light offsets in the rotation axis direction and at least two reflective parts differ from each other in position in the rotation axis direction (Figs 4, 6, 0078, 0079, 0084, 0093).
With respect to the limitations of claim 7, Kuge teaches a laser processing device, comprising: a light source generating a laser light (Figs 1, 3, laser oscillator 31, 0054); and a light guide device of includes: a first light guide part (Figs 1, 3, lens 61, prism 62, first turn-around mirror 63, second turn-around mirror 64, 0067) reflecting and guiding the light emitted from the light source; a polygon mirror (light projector 65, polygon mirror 70, 0069, 0070, 0071) configured to be rotatable and including a plurality of reflective parts (0072), the reflective parts being arranged to form a regular polygonal reflective surface when viewed in a rotation axis direction (0072), the polygon mirror reflecting the light guided by the first light guide part by the regular part while rotating (Fig 3, 0071, 0072); and a second light guide part (light reflector 66, 0068) reflecting the light reflected by the reflective part of the polygon mirror and guiding the light so that the light is irradiated to an irradiation target (Figs 1, 7, work 5, machining lines 52, 0053, 0055) at each of the reflective parts (0076, 0077), the reflective part of the polygon mirror is configured to reflect the incident light so that the optical axis of the incident light offsets in the rotation axis direction and wherein at least two reflective parts differ from each other in position in the rotation axis direction (Figs 4, 6, 0078, 0079, 0084, 0093).
With respect to the limitations of claims 6, 8 and 9, Kuge teaches each of the irradiated areas of the plurality of light irradiated on the irradiation target while the polygon mirror is rotated one revolution overlaps with at least one other irradiated area in the width direction (Figs 4, 7, overlap margin 59); the irradiation target is a plate (Fig 1, plate shaped work 5) the laser processing device irradiates the irradiation target with the laser light at a plurality of times so that the irradiated area overlaps in the width direction (Figs 4, 7, overlap margin 59), and the focus point of the laser light is brought closer to an irradiated position relatively depending on a depth of a processing groove (0005, 0011, 0070, 0083) the length of an optical path from a deflection center to the work can be made as constant as possible) of the irradiation target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/13/2022